Citation Nr: 1814419	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-32 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1984 to February 1986 and October 1990 to June 1991 with additional periods of service with the Army Reserves. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a September 2017 videoconference hearing before the undersigned.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  The competent and credible evidence does not demonstrate that the Veteran had a right knee injury or disease during service, or that his currently diagnosed right knee degenerative joint disease manifested within one year of separation, or is otherwise etiologically related to service.  

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed left knee meniscus tear and chondromalacia patella is related to an injury during a period of INACDUTRA..

3.  The evidence does not demonstrate that the Veteran's currently diagnosed hypertension had its onset during active duty service, manifested within one year of separation or is otherwise etiologically related to service.

CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1132, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2017).

2.  The criteria to establish entitlement to service connection for a left knee disability have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1132, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2017).

3.  The criteria to establish entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1132, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 C.F.R. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1993).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d)(2017). 

For certain chronic diseases, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

However, as applies to this case, consideration of 38 C.F.R. §§ 3.307  and 3.309 (presumption of service incurrence for a certain disease, arthritis) for periods of ACDUTRA or INACDUTRA is not appropriate.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty; or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  The fact that a claimant has established status as a "veteran" for other periods of service (active duty, etc.) does not obviate the need to establish that he is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez, 11 Vet. App. 415, 419 (1998). 

Right Knee 

The Veteran asserts that he incurred his right knee disability during service.  

In a January 2010 statement and at the September 2017 videoconference hearing, the Veteran reported that he injured his right knee during physical training at Fort Clayton, Panama in February 1995.  He went to sick call the next day and asserts that he was diagnosed with a strained knee and given a four day no physical training temporary profile.  He reported that he did not receive a line of duty and that he did not receive surgery on his right knee until about a year later because he had started a new job.

The record shows that the Veteran underwent a right knee arthroscopy.  His pre-operative diagnoses included right knee ruptured medial meniscus and chondromalacia patella.  His post-operative diagnoses were right knee complex ruptured medial meniscus, ruptured lateral meniscus, chondromalacia of medial femoral and tibial condyles, plicae formation, and mild chondromalacia of patella.  

Service treatment records from May 2001 to October 2014 consistently note the Veteran's 1997 right knee surgery.  The March 2008, April 2008, and October 2014 service treatment records provide that the Veteran's right knee pain and injury occurred in 1997.  The Veteran was diagnosed with right knee degenerative joint disease in a May 2009 service treatment record.  

The Board finds that the record does not show that the Veteran experienced an event or injury related to his right knee during his active service, ACDUTRA, or INACDUTRA.  Aside from his report that he injured his right knee during physical training in 1995, the Veteran's service and private treatment records do not document such an incident or injury.  Notably, his service treatment records indicate that his right knee disability originated in 1997 and the Veteran has not asserted or presented evidence of an in-service event or injury in 1997.  Furthermore, there is no evidence relating a right knee disorder to the Veteran's service.  Accordingly as there is no competent and credible evidence of an in-service event or incurrence, or probative evidence relating a current right knee disability to service the Board finds that entitlement to service connection for a right knee disability is not warranted. 

In addition, as arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the Board has considered whether the Veteran was entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(3).  However, the clinical evidence demonstrates that the earliest record supporting a diagnosis for right knee degenerative joint disease was in May 2009, more than 17 years after his discharge from active service.  Furthermore, the Veteran's April 1991 and May 1993 examinations indicate that he had normal lower extremities clinical evaluation results.  Thus, the Board finds that the evidence does not show that the Veteran's current right knee degenerative joint disease manifested within one year of his discharge from active service; nor does it show that he had continuous symptoms of degenerative joint disease following active service.  Accordingly, the Veteran's right knee degenerative joint disease as a chronic disease, is not entitled to presumptive service connection.

The Board has also considered the Veteran's lay statements. Although he is competent to describe observable right knee symptoms, he is not competent to opine as to the etiology of his right knee disability, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  As such, the Veteran's lay opinions that his right knee disability is related to his active service does not constitute competent medical evidence and lacks probative value.

In summary, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for a right knee disability.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    



Left Knee

The Veteran asserts that his left knee disability was secondary to his right knee disability.  

According to a November 2010 statement of medical examination and duty status, the Veteran incurred a lateral meniscal tear in his left knee while on inactive duty training in February 2009.  The physician opined that this injury was incurred in the line of duty.  The record shows that, following his injury, the Veteran underwent a left knee arthroscopy in February 2009 and was diagnosed with left knee medial meniscal tear before and after the procedure.

An April 2011 private treatment record shows that the Veteran underwent another left knee arthroscopy and was diagnosed with left knee medial meniscus tear and left knee chondromalacia patella.

The foregoing service records confirm that the Veteran incurred a left knee meniscal tear during a period of INACDUTRA which required surgery.  The April 2011 private treatment record indicates that the Veteran's current left knee disability constituted a subsequent manifestation of the same disability noted in service.  

As such, the Board finds that the Veteran suffered a left knee meniscal tear due to injury during a period of ACDUTRA.  Accordingly, service connection for a left knee meniscal tear and residuals thereof, is warranted.

Hypertension

The Veteran is seeking service connection for hypertension.  

In an April 1991 redeployment examination, the Veteran reported high or low blood pressure and the examiner noted mildly elevated systolic pressure first noted prior to deployment.  However according to a May 1993 examination, the Veteran did not have current hypertension.  In a March 2001 report of medical examination, the examiner noted that the Veteran had an elevated blood pressure.  Service treatment records from March 2008 to October 2014 show that the Veteran had hypertension, which was controlled by medication.  

A January 2006 VA treatment record shows a diagnosis of hypertension.

In a February 2010 VA examination, the examiner diagnosed the Veteran with hypertension and noted that it was currently treated with medication.  The examiner noted no history of hospitalization or surgery, hypertensive renal disease, stroke or transient ischemic attack related to hypertension, nosebleeds related to hypertension, or headaches related to hypertension.  The examiner opined that the Veteran's hypertension was not caused by or the result of military service.  This opinion was based on the fact that while the Veteran had one episode of elevation of blood pressure (171/85 mmHg) in April 1991, hypertension should not be diagnosed based on one measurement alone unless it is greater than 210/120 mmHg or accompanied by a target organ damage.  The examiner stated that hypertension should be diagnosed upon three or more abnormal readings, preferably over a period of several weeks.

At the September 2017 hearing, the Veteran reported that he was not treated for hypertension while on active duty, but stated that he was told that his blood pressure was elevated before Desert Storm.  He also reported that he was formally diagnosed with high blood pressure in 2006 at a VA facility and was informed that it may have to do with Gulf War syndrome.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for hypertension is warranted.

The Board finds that the February 2010 VA examination is the most probative evidence of record as to the etiology of the Veteran's currently diagnosed hypertension.  This opinion was based on a thorough review of the Veteran's medical records, consideration of his lay assertions, and supported by a fully articulated rationale.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the most persuasive evidence of record shows that the Veteran's hypertension did not have its onset during service, or was otherwise etiologically related to service. 

Additionally, the Board finds that the Veteran has not submitted any competent and credible evidence that his current hypertension is related to service.  Notably, the Veteran reported at the September 2017 hearing that he was not treated for hypertension during active duty.  

The Board has also considered the Veteran's lay statements to include those of which a doctor had related to him. Although lay persons are competent to report on some issues, he is not competent to opine as to the etiology of his hypertension as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  As such, the Veteran's lay opinions that his hypertension is related to his active service does not constitute competent medical evidence and is outweighed by probative value of the February 2010 VA medical opinion.

In summary, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for hypertension.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for hypertension is denied.





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


